Citation Nr: 1825949	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1953 to February 1957.  The Veteran died in December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in December 1992; immediate cause of death listed on his death certificate is cirrhosis; hepatic encephalopathy and ascites are listed as significant conditions contributing to his death. 

2.  During his lifetime, the Veteran had not established service connection for any disability; his cirrhosis is not shown to have been incurred or aggravated in service.

3.  A service connected disability is not shown to have been the primary, or a contributory, cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. VA's duty to notify was satisfied by correspondence in February 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs), service personnel records and pertinent postservice treatment records have been secured.  VA did not seek a medical advisory opinion regarding whether the Veteran's death causing cirrhosis, and contributing-to-his death hepatic encephalopathy and ascites were related to his service; absent any competent evidence suggesting that such disabilities may have been related to his service, a medical nexus opinion addressing such question is not necessary. DeLaRosa v. Peake, 515 F.3d 1319 (Fed, Cir. 2008). 

Legal Criteria
To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a). To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 . Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service. See Shedden v. Principi, 381 F.3d 1153, 1166-1167   (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 
Certain chronic diseases (to include cirrhosis of the liver) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cirrhosis of the liver).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background
Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
The Veteran had not established service connection for any disability before he died.  
The Veteran died in December 1992.  His death certificate lists the immediate cause of death as cirrhosis; hepatic encephalopathy and ascites were listed as contributory conditions. 
The Veteran's STRs are silent for complaints, diagnoses, or treatment related to cirrhosis, hepatic encephalopathy or ascites.  On a January 1957 service separation, his abdomen and viscera were normal; no complaints pertaining to his liver were noted.  
An October 1983 statement by the Veteran's private physician notes that he had been "totally disabled" since October 1983 due to cirrhosis and other disabilities. 
A March 1991 VA treatment record notes the Veteran's long history of alcohol abuse.  It was noted that he was admitted to the hospital with complaints of thigh pain and fevers.  A CT scan revealed a nodular liver and "a small amount of perihepatic fluid collection".  It was noted that he had liver hepatitis B and that his AST and ALT ratio was "most consistent with alcoholic liver disease.  The diagnoses included right upper lobe pneumonia, "probable alcoholic cirrhotic liver disease", pancytopenia secondary to alcohol bone marrow suppression and hypersplenism, alcohol abuse and coagulopathy secondary to hepatic insufficiency.  It was noted that the Veteran was offered alcohol rehabilitation. 
An October 1991 VA discharge summary notes the Veteran was admitted to the hospital in August 1991 following an alcoholic binge.  His diagnoses included hepatic encephalopathy, alcoholic liver disease and gastrointestinal bleeding.  
A December 1992 VA discharge summary notes the Veteran's history of alcohol related seizures and chronic liver failure secondary to alcoholic cirrhosis.  
Analysis
The Veteran's cirrhosis, hepatic encephalopathy and ascites, the immediate and contributing causes of his death, respectively, were not manifested in service; cirrhosis was not manifested within a year following his discharge from active duty and was not shown prior to 1983.  There is no competent evidence that such disabilities were etiologically related to his service.  An October 1983 statement from the Veteran's private physician is the earliest mention of cirrhosis (and hepatic encephalopathy and ascites were not noted until many years later).  The provider did not relate the Veteran's liver disease to his service.
The Board has to reason to question the appellant's sincerity in her belief that the cause of the Veteran's death was related to his military service.  However, the etiology of the Veteran's death-causing diseases (cirrhosis, hepatic encephalopathy and ascites) here is a medical question.  She is a layperson, and does not cite to any factual data or medical literature supporting her belief of a nexus between the causes of the Veteran's death.  Of itself, her own lay opinion is not competent evidence in the matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As there is no probative evidence that the Veteran's death was due to a disability that was incurred or aggravated in service, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The appeal in the matter must be denied.
The Board appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  However, the Board is bound by the governing law and regulations.  See 38 U.S.C. § 7104 (2012). 

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


